Title: To Benjamin Franklin from Seth Paddack, 29 November 1769
From: Paddack, Seth
To: Franklin, Benjamin



Sir
London November: 29th: 1769
I arivd here The 15th Inst: from Nantucket and Being an Intimate acquaintance of Capt. Timo: Folger, he Put on Board a Quintal of Salted Cod fish Cured: Directed To You But The Letter was omited: and if youll Send a Line to me with an order on Board The Yarmouth Laying off with Iron Gate or at Mrs. Fossick, The Fish is at your Service: I am Sir with Respect your’s To Serve.
Seth Paddack


P S: The Reason I Gave you No Notice Before was: I Knew Capt. Folger Sent a Letter To Mrs. Stevenson and Perhaps might advise her of the above.
S P
Mr. Franklin

 Addressed: To / Benjamin Franklin / Esqr. at Mrs Stevensons / Craven Street / London
